Walton, J.
We think the ruling in this case was correct.
It was decided in Bangor and Piscataquis R. R. Co. v. Chamberlain, 60 Maine, 285, that a land owner, who makes and successfully maintains a claim for damages against a railroad com*364pany for land taken for their road, is a prevailing party, and entitled to costs, notwithstanding there are two trials, one before the county commissioners, and another, on appeal, before a sheriff’s jury, and the amount awarded by the jury is less than the amount awarded by the county commissioners.
And with respect to the amount of cost which a prevailing party is entitled to recover, it was decided in Fitch v. Stevens, 2 Metc., 506, that where there were three trials before as many different juries, the first two verdicts being set aside for irregularities, the party who ultimately prevailed was entitled to recover the cost of all the juries, such costs being necessarily incurred in the prosecution of the cause. That was a complaint for flowage; but we think the same rule should be applied in this class of cases.

Exceptions overruled.

Appleton, C. J., Dickerson, Barrows, Danforth and Virgin, JJ., concurred.